Response to Arguments
Applicant’s arguments submitted on 4/5/2021 have been fully considered.  Applicant argues that the prior art does not disclose the newly added amendments.  Examiner cites additional prior art herein below that renders obvious the newly added amendments.
Previously cited Wexler et al., US 2016/0026853 A1 (hereinafter referred to as “Wexler”), discloses a system for managing a position of a target, the system comprising circuitry configured to (see Wexler paras. 0010, 0026, 0032, 0038-0049, and 0055, where a camera system with a processor, a memory, and a programmed non-transitory computer readable medium): obtain an image captured at an image capture position by an image capture device attached to a mobile device (see Wexler paras. 0053-0055, 0593-0597, where a wearable camera captures images of an object and/or product); calculate a feature amount of a subject in the image (see Wexler paras. 0562 and 0563, where “context” including the “height” of a person in the images is calculated); and store position information that indicates the position of the capture device in association with the identification information of the target (see Wexler Fig. 80 and paras. 0026, 0053-0055, 0445, 0593-0597, where an “Identifier” is stored with a corresponding “Location” and “Product Descriptor” in a database).
Newly cited Bataller et al., US 2016/0350921 A1 (hereinafter referred to as “Bataller”), discloses calculate a feature amount of a subject in the image; and determine the image capture position and an image capture angle of the image based on the calculated feature amount (see Bataller Figs. 1 and 6, and paras. 0005, 0034, 0035, and 0038, where camera perspective and location are determined using the dimensions and/or height of people in the images).

Previously cited Loosli, US 2018/0152641 A1 (hereinafter referred to as “Loosli”), discloses position information that indicates the position of the target; and locate a position of a target to be managed that is included in the image using the determined image capture position and the determined image capture angle (see Loosli paras. 0033, 0034, and 0060, where the location of the object in an image is determined as an offset of a current physical location of the mobile device and “angle with respect to the horizontal” that captured the image of the object).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the offset calculation of Loosli to calculate the location of the objects in the images of Wexler – as modified by Bataller – because it is predictable that the offset-based location calculations would be more accurate than solely relying on Wexler’s image capture device location coordinates.  Objects in images are often located some distance from the image capture device.  Accordingly, it is obvious that an offset would improve the accuracy of the stored locations for those objects located some distance away. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al., US 2016/0026853 A1 (hereinafter referred to as “Wexler”) in view of Bataller et al., US 2016/0350921 A1 (hereinafter referred to as “Bataller”) and Loosli, US 2018/0152641 A1 (hereinafter referred to as “Loosli”).

Regarding claim 1, Wexler discloses a system for managing a position of a target, the system comprising circuitry configured to (see Wexler paras. 0010, 0026, 0032, 0038-0049, and 0055, where a camera system with a processor, a memory, and a programmed non-transitory computer readable medium): obtain an image captured at an image capture position by an image capture device attached to a mobile device (see Wexler paras. 0053-0055, 0593-0597, where a wearable camera captures images of an object and/or product); calculate a feature amount of a subject in the image (see Wexler paras. 0562 and 0563, where “context” including the “height” of a person in the images is calculated); and store position information that indicates the position of the capture device in association with the identification information of the target (see Wexler Fig. 80 and paras. 0026, 0053-0055, 0445, 0593-0597, where an “Identifier” is stored with a corresponding “Location” and “Product Descriptor” in a database).
Wexler does not explicitly disclose position information that indicates the position of the target; determine the image capture position and an image capture angle of the image 
However, Bataller discloses calculate a feature amount of a subject in the image; and determine the image capture position and an image capture angle of the image based on the calculated feature amount (see Bataller Figs. 1 and 6, and paras. 0005, 0034, 0035, and 0038, where camera perspective and location are determined using the dimensions and/or height of people in the images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the automatic camera calibration of Bataller to automatically calibrate the camera and images of Wexler, because it is predictable that the calibration would improve the accuracy of the contextual height estimates of Wexler by further basing those estimates on the additional video frames as taught and suggested by Bataller. 
Furthermore, Loosli discloses position information that indicates the position of the target; and locate a position of a target to be managed that is included in the image using the determined image capture position and the determined image capture angle (see Loosli paras. 0033, 0034, and 0060, where the location of the object in an image is determined as an offset of a current physical location of the mobile device and “angle with respect to the horizontal” that captured the image of the object).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the offset calculation of Loosli to calculate the location of the objects in the images of Wexler – as modified by Bataller – because it is predictable that the offset-based location calculations 

Claims 5 and 9 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Wexler discloses wherein the circuitry is further configured to: determine a usage state of the target based on the image; and store the usage state in association with the identification information and the position of the target (see Wexler Fig. 80 and paras. 0026, 0445, 0593-0597, where an “Identifier” is stored with a corresponding “Context” in a database, and that “Context” comprises the usage state of an object in the image).

Claims 6 and 10 are rejected under the same analysis as claim 2 above.

Regarding claim 3, Wexler discloses wherein the circuitry is further configured to: store the image capture position as the position of the mobile device (see Wexler Fig. 80 and paras. 0026, 0445, 0593-0597, where an “Identifier” is stored with a corresponding “Location” in a database).

Claims 7 and 11 are rejected under the same analysis as claim 3 above.

Regarding claim 4, Wexler discloses wherein the circuitry is further configured to stop image capture by the image capture device when the position of the mobile device is included in an image capture prohibited region (see Wexler para. 0385, where “. . . the processing device may suspend or stop capturing images by the image sensors (e.g., image sensor 220, 220a, 220b) after identifying the visual trigger associated with the private contextual situation” and “. . . being near or in the restroom or toilet may be a private contextual situation”).

Claims 8 and 12 are rejected under the same analysis as claim 4 above.

Regarding claim 13, Wexler discloses wherein the circuitry is further configured to: store the image capture position as the position of the mobile device (see Wexler Fig. 80 and paras. 0026, 0445, 0593-0597, where an “Identifier” is stored with a corresponding “Location” in a database); and delete the image when the position of the mobile device is included in an image capture prohibited region (see Wexler para. 0020, where “[t]he at least one processing device is further programmed to delete the at least one of the key images that includes the visual trigger associated with the private contextual situation”).

Regarding claim 14, Wexler discloses wherein the circuitry is further configured to: store detection date and time, on which the target to be managed was detected at the position, in association with the identification information and the position information (see Wexler Fig. 80 and paras. 0026, 0445, 0593-0597, where an “Identifier” and “Date & Time” are stored with a corresponding “Location” in a database); and output an alert for the target to be managed when the detection date and time is not within a predetermined period from a current date and time (see Wexler paras. 0611-0613, where “. . . the action may be performed after the analysis indicates that the object has remained in a field of view of the user for more than the predetermined amount of time” and that action comprises providing feedback about the object).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler in view of Bataller and Loosli as applied to claim 1 above, and in further view of Tran et al., US 2020/0145837 A1 (hereinafter referred to as “Tran”).

Regarding claim 15, Wexler does not explicitly disclose wherein the image capture position is within a building, the image is an image in which the inside of the building is captured, and the position information indicates three-dimensional position of the target in the building.
However, Tran discloses wherein the image capture position is within a building, the image is an image in which the inside of the building is captured, and the position information indicates three-dimensional position of the target in the building (see Tran Figs. 1 and 3B, and para. 0037, where images of reference points are used to construct a 3D map of the interior of a building with an associated coordinate system).
It would have been obvious to one of ordinary skill in the art at the time of filing to add the building interior 3D map and associated coordinate system of Tran to the coordinate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663